Exhibit 10.1

BLUCORA, INC.
 
2015 INCENTIVE PLAN
 
SECTION 1. PURPOSE
 
The purpose of the Blucora, Inc. 2015 Incentive Plan is to attract, retain and
motivate employees, officers, directors, consultants, agents, advisors and
independent contractors of the Company and its Related Companies by providing
them with the opportunity to acquire a proprietary interest in the Company and
to align their interests and efforts with the long-term interests of the
Company’s stockholders.
 
SECTION 2. DEFINITIONS
 
Certain capitalized terms used in the Plan have the meanings set forth in
Appendix A.
 
SECTION 3. ADMINISTRATION
 
3.1 Administration of the Plan
 
(a) The Plan shall be administered by the Board or the Compensation Committee.
The Board will cause the Compensation Committee to be composed of two or more
directors and to satisfy the applicable requirements of any stock exchange on
which the Common Stock may then be listed. For purposes of Awards granted
pursuant to Section 16 of the Plan, to the extent required by Code
Section 162(m), Compensation Committee means all of the members of the
Compensation Committee who are “outside directors” within the meaning of
Section 162(m) of the Code, or any successor provision thereto. For purposes of
Awards to Grantees who are subject to Section 16 of the Exchange Act,
Compensation Committee means all of the members of the Compensation Committee
who are “non-employee directors” within the meaning of Rule 16b-3(b)(3)
promulgated under the Exchange Act, or any successor definition adopted by the
Securities and Exchange Commission. Awards to Nonemployee Directors shall be
made by the Board upon recommendation of the Compensation Committee.
 
(b) Notwithstanding the foregoing, the Board may delegate concurrent
responsibility for administering the Plan, including with respect to designated
classes of Eligible Persons, to different committees consisting of one or more
members of the Board, subject to such limitations as the Board deems
appropriate, except with respect to Awards granted to Participants who are
subject to Section 16 of the Exchange Act or Awards granted pursuant to
Section 16 of the Plan. Members of any committee shall serve for such term as
the Board may determine, subject to removal by the Board at any time. To the
extent consistent with applicable law, the Board or the Compensation Committee
may authorize one or more officers of the Company to grant Awards to designated
classes of Eligible Persons, within limits specifically prescribed by the Board
or the Compensation Committee; provided, however, that no such officer shall
have or obtain authority to grant Awards to himself or herself or to any
Participants who are subject to Section 16 of the Exchange Act or to grant
Awards pursuant to Section 16 of the Plan.
 
(c) All references in the Plan to the “Committee” shall be, as applicable, to
the Board, the Compensation Committee or any other committee or any officer to
whom authority has been delegated to administer the Plan.
 
3.2 Administration and Interpretation by Committee
 
(a) Except for the terms and conditions explicitly set forth in the Plan and to
the extent permitted by applicable law, the Committee shall have full power and
exclusive authority, subject to such orders or resolutions not inconsistent with
the provisions of the Plan as may from time to time be adopted by the Board or a
Committee composed of members of the Board, to (i) select the Eligible Persons
to whom Awards may from time to time be granted under the Plan; (ii) determine
the type or types of Awards to be granted to each Participant under the Plan;
(iii) determine the number of shares of Common Stock to be covered by each Award
granted under the Plan; (iv) determine the terms and conditions of any Award
granted under the Plan; (v) approve the forms of notice or agreement for use
under the Plan; (vi) amend, modify, suspend, discontinue or terminate the Plan,
waive any restrictions or conditions applicable to any Award or amend or modify
the terms and conditions of any outstanding Award; (vii) determine whether, to
what extent and under what circumstances Awards may be settled in cash, shares
of Common Stock or other property or canceled or suspended; (viii) interpret and
administer the Plan and any instrument evidencing an Award, notice or agreement
executed or entered into under the Plan; (ix) establish such rules and
regulations as it shall deem appropriate for the proper administration and
operation of the Plan; (x) delegate ministerial duties to such of the Company’s
employees as it so determines; and (xi) make any other determination and take
any other action that the Committee deems necessary or desirable for
administration of the Plan.
 
(b) In no event, however, shall the Committee have the right, without
stockholder approval, to (i) lower the exercise or grant price of an Option or
SAR after it is granted, except in connection with adjustments provided in
Section 15.1; (ii) take any other action that is treated as a repricing under
generally accepted accounting principles; (iii) cancel an Option or SAR at a
time when its exercise or grant price exceeds the Fair Market Value of the
underlying stock, in exchange for cash, another option, stock appreciation
right, restricted stock, or other equity, unless the cancellation and exchange
occurs in connection with a merger, acquisition, spin-off or other similar
corporate transaction.
 
(c) The effect on the vesting of an Award of a Company-approved leave of absence
or a Participant’s reduction in hours of employment or service shall be
determined by the Company’s General Counsel or, with respect to directors or
executive officers, by the Compensation Committee, whose determination shall be
final.
 
(d) Decisions of the Committee shall be final, conclusive and binding on all
persons, including the Company, any Participant, any stockholder and any
Eligible Person. A majority of the members of the Committee may determine its
actions.
 
SECTION 4. SHARES SUBJECT TO THE PLAN
 
4.1 Authorized Number of Shares
 
Subject to adjustment from time to time as provided in Section 15.1, the number
of shares of Common Stock available for issuance under the Plan shall be:
 
(a) 5,000,000 shares; plus
 
(b) (i) up to 1,800,000 authorized shares available for issuance and not issued
or subject to outstanding awards under the Company’s Restated 1996 Flexible
Stock Incentive Plan (the “Prior Plan”) as of the Effective Date, which shares
shall cease to be set aside or reserved for issuance pursuant to the Prior Plan
effective on the Effective Date and shall instead be set aside and reserved for
issuance pursuant to the Plan and (ii) up to 5,600,000 shares subject to
outstanding awards under the Prior Plan as of the Effective Date that cease to
be subject to such awards following the Effective Date (other than by reason of
exercise or settlement of the awards to the extent they are exercised for or
settled in vested or nonforfeitable shares), which shares shall cease to be set
aside or reserved for issuance pursuant to the Prior Plan effective on the date
upon which they cease to be so subject to such awards and shall instead be set
aside and reserved for issuance pursuant to the Plan.
 
Shares issued under the Plan shall be drawn from authorized and unissued shares
or shares now held or subsequently acquired by the Company as treasury shares.
 
4.2 Share Usage
 
(a) If any Award lapses, expires, terminates or is canceled prior to the
issuance of shares thereunder or if shares of Common Stock are issued under the
Plan to a Participant and thereafter are forfeited to the Company, the shares
subject to such Awards and the forfeited shares shall again be available for
issuance under the Plan. The following shares shall not again become available
for issuance under the Plan: (i) shares of Common Stock tendered by a
Participant or retained by the Company as full or partial payment to the Company
upon exercise of an Option, (ii) shares of Common Stock reserved for issuance
upon grant of SARs, to the extent the number of reserved shares exceeds the
number of shares actually issued upon exercise of the SARs, and (iii) shares of
Common Stock withheld by, or otherwise tendered to, the Company to satisfy a
Participant’s tax withholding obligations in connection with an Award. The
number of shares of Common Stock available for issuance under the Plan shall not
be reduced to reflect any dividends or dividend equivalents that are reinvested
into additional shares of Common Stock or credited as additional shares of
Common Stock subject or paid with respect to an Award.
 
(b) The Committee shall also, without limitation, have the authority to grant
Awards as an alternative to or as the form of payment for grants or rights
earned or due under other compensation plans or arrangements of the Company.
 
(c) Notwithstanding any other provision of the Plan to the contrary, the
Committee may grant Substitute Awards under the Plan. Substitute Awards shall
not reduce the number of shares authorized for issuance under the Plan. In the
event that an Acquired Entity has shares available for awards or grants under
one or more preexisting plans not adopted in contemplation of such acquisition
or combination, then, to the extent determined by the Board or the Compensation
Committee, the shares available for grant pursuant to the terms of such
preexisting plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to holders of common stock
of the entities that are parties to such acquisition or combination) may be used
for Awards under the Plan and shall not reduce the number of shares of Common
Stock authorized for issuance under the Plan; provided, however, that Awards
using such available shares shall not be made after the date awards or grants
could have been made under the terms of such preexisting plans, absent the
acquisition or combination, and shall only be made to individuals who were not
employees or directors of the Company or a Related Company prior to such
acquisition or combination. In the event that a written agreement between the
Company and an Acquired Entity pursuant to which a merger or consolidation is
completed is approved by the Board and that agreement sets forth the terms and
conditions of the substitution for or assumption of outstanding awards of the
Acquired Entity, those terms and conditions shall be deemed to be the action of
the Committee without any further action by the Committee, except as may be
required for compliance with Rule 16b-3 under the Exchange Act, and the persons
holding such awards shall be deemed to be Participants.
 
(d) Notwithstanding the other provisions in this Section 4.2 to the contrary,
the maximum number of shares that may be issued upon the exercise of Incentive
Stock Options shall be 5,000,000 shares, subject to adjustment as provided in
Section 15.1.
 
4.3 Fungible Share Provision
 
The aggregate number of shares of Common Stock available for issuance under the
Plan shall be reduced by 2.0 shares for each share delivered in settlement of
Awards other than Options or SARs and one share for each share delivered in
settlement of Options or SARs. Any shares of Common Stock that again become
available for issuance under the Plan pursuant to Section 4.2(a) shall be added
back to the Plan as 2.0 shares if such shares were subject to Awards other than
Options or SARs and one share if such shares were subject to Options or SARs.
 
4.4 Limitation on Nonemployee Director Awards
 
No Nonemployee Director may be granted any Award or Awards denominated in Shares
that exceed in the aggregate $700,000 in value (such value computed as of the
date of grant in accordance with applicable financial accounting rules) in any
calendar year period, plus an additional $700,000 in value for one-time awards
to a newly appointed or elected Non-Employee Director. The foregoing limit shall
not apply to any Award made pursuant to deferred compensation arrangements in
lieu of all or a portion of cash retainers.
 
SECTION 5. ELIGIBILITY
 
An Award may be granted to any employee, officer or director of the Company or a
Related Company whom the Committee from time to time selects. An Award may also
be granted to any consultant, agent, advisor or independent contractor for bona
fide services rendered to the Company or any Related Company that (a) are not in
connection with the offer and sale of the Company’s securities in a
capital-raising transaction and (b) do not directly or indirectly promote or
maintain a market for the Company’s securities.
 
SECTION 6. AWARDS
 
6.1 Form, Grant and Settlement of Awards
 
The Committee shall have the authority, in its sole discretion, to determine the
type or types of Awards to be granted under the Plan. Such Awards may be granted
either alone or in addition to or in tandem with any other type of Award. Any
Award settlement may be subject to such conditions, restrictions and
contingencies as the Committee shall determine.
 
6.2 Evidence of Awards
 
Awards granted under the Plan shall be evidenced by a written, including an
electronic, instrument that shall contain such terms, conditions, limitations
and restrictions as the Committee shall deem advisable and that are not
inconsistent with the Plan.
 
6.3 Dividends and Distributions
 
Participants may, if the Committee so determines other than with respect to
Options or Stock Appreciation Rights, be credited with dividends or dividend
equivalents for dividends paid with respect to shares of Common Stock underlying
an Award in a manner determined by the Committee in its sole discretion;
provided, however, that with respect to Awards that are subject to achievement
of performance goals, any such credited dividends or dividend equivalents may
only be paid with respect to the portion of such Awards that is actually earned.
The Committee may apply any restrictions to the dividends or dividend
equivalents that the Committee deems appropriate. The Committee, in its sole
discretion, may determine the form of payment of dividends or dividend
equivalents, including cash, shares of Common Stock, Restricted Stock or Stock
Units. Also notwithstanding the foregoing, the right to any dividends or
dividend equivalents declared and paid on Restricted Stock must comply with or
qualify for an exemption under Section 409A.
 
SECTION 7. OPTIONS
 
7.1 Grant of Options
 
The Committee may grant Options designated as Incentive Stock Options or
Nonqualified Stock Options.
 
7.2 Option Exercise Price
 
Options shall be granted with an exercise price per share not less than 100% of
the Fair Market Value of the Common Stock on the Grant Date (and such exercise
price shall not be less than the minimum exercise price required by Section 422
of the Code with respect to Incentive Stock Options), except in the case of
Substitute Awards.
 
7.3 Term of Options
 
Subject to earlier termination in accordance with the terms of the Plan and the
instrument evidencing the Option, the maximum term of an Option shall be seven
years from the Grant Date.
 
7.4 Exercise of Options
 
The Committee shall establish and set forth in each instrument that evidences an
Option the time at which, or the installments in which, the Option shall vest
and become exercisable.
 
To the extent an Option has vested and become exercisable, the Option may be
exercised in whole or from time to time in part by delivery, as directed by the
Company, to the Company or a brokerage firm designated or approved by the
Company of a properly executed stock option exercise agreement or notice, in a
form and in accordance with procedures established by the Committee, setting
forth the number of shares with respect to which the Option is being exercised,
the restrictions imposed on the shares purchased under such exercise agreement
or notice, if any, and such representations and agreements as may be required by
the Committee, accompanied by payment in full as described in Sections 7.5. An
Option may be exercised only for whole shares and may not be exercised for less
than a reasonable number of shares at any one time, as determined by the
Committee.
 
7.5 Payment of Exercise Price
 
The exercise price for shares purchased under an Option shall be paid in full to
the Company by delivery of consideration equal to the product of the Option
exercise price and the number of shares purchased. Such consideration must be
paid before the Company will issue the shares being purchased and must be in a
form or a combination of forms acceptable to the Committee for that purchase,
which forms may include:
 
(a) cash;
 
(b) check or wire transfer;
 
(c) having the Company withhold shares of Common Stock that would otherwise be
issued on exercise of the Option that have an aggregate Fair Market Value equal
to the aggregate exercise price of the shares being purchased under the Option;
 
(d) tendering (either actually or, so long as the Common Stock is registered
under Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of
Common Stock owned by the Participant that have an aggregate Fair Market Value
equal to the aggregate exercise price of the shares being purchased under the
Option;
 
(e) so long as the Common Stock is registered under Section 12(b) or 12(g) of
the Exchange Act, and to the extent permitted by law, delivery of a properly
executed exercise agreement or notice, together with irrevocable instructions to
a brokerage firm designated or approved by the Company to deliver promptly to
the Company the aggregate amount of proceeds to pay the Option exercise price
and any withholding tax obligations that may arise in connection with the
exercise, all in accordance with the regulations of the Federal Reserve Board;
or
 
(f) such other consideration as the Committee may permit.
 
7.6 Effect of Termination of Service
 
(a) The Committee shall establish and set forth in each instrument that
evidences an Option whether the Option shall continue to be exercisable, and the
terms and conditions of such exercise, after a Termination of Service, any of
which provisions may be waived or modified by the Committee at any time.
 
(b) If the exercise of the Option following a Participant’s Termination of
Service, but while the Option is otherwise exercisable, would be prohibited
solely because the issuance of Common Stock would violate the registration
requirements under the Securities Act or similar requirements under the laws of
any state or foreign jurisdiction, then the Option shall remain exercisable
until the earlier of (i) the Option Expiration Date and (ii) the expiration of a
period of three months (or such longer period of time as determined by the
Committee in its sole discretion) after the Participant’s Termination of Service
during which the exercise of the Option would not be in violation of such
Securities Act or other requirements.
 
SECTION 8. INCENTIVE STOCK OPTION LIMITATIONS
 
Notwithstanding any other provision of the Plan to the contrary, the terms and
conditions of any Incentive Stock Options shall in addition comply in all
respects with Section 422 of the Code, or any successor provision, and any
applicable regulations thereunder. If the shareholders of the Company do not
approve the Plan within 12 months after the Board’s adoption of the Plan (or the
Board’s adoption of any amendment to the Plan that constitutes the adoption of a
new plan for purposes of Section 422 of the Code) Incentive Stock Options
granted under the Plan after the date of the Board’s adoption (or approval) will
be treated as Nonqualified Stock Options. No Incentive Stock Options may be
granted more than ten years after the earlier of the approval by the Board or
the shareholders of the Plan (or any amendment to the Plan that constitutes the
adoption of a new plan for purposes of Section 422 of the Code). In interpreting
and applying the provisions of the Plan, any Option granted as an Incentive
Stock Option pursuant to the Plan shall, to the extent permitted by law, be
construed as an “incentive stock option” within the meaning of Section 422 of
the Code.
 
SECTION 9. STOCK APPRECIATION RIGHTS
 
9.1 Grant of Stock Appreciation Rights
 
The Committee may grant Stock Appreciation Rights to Participants at any time on
such terms and conditions as the Committee shall determine in its sole
discretion. An SAR may be granted in tandem with an Option or alone
(“freestanding”). The grant price of a tandem SAR shall be equal to the exercise
price of the related Option. The grant price of a freestanding SAR shall be
established in accordance with procedures for Options set forth in Section 7.2.
An SAR may be exercised upon such terms and conditions and for the term as the
Committee determines in its sole discretion; provided, however, that, subject to
earlier termination in accordance with the terms of the Plan and the instrument
evidencing the SAR, the maximum term of a freestanding SAR shall be seven years,
and in the case of a tandem SAR, (a) the term shall not exceed the term of the
related Option and (b) the tandem SAR may be exercised for all or part of the
shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option, except that the tandem SAR may be
exercised only with respect to the shares for which its related Option is then
exercisable.
 
9.2 Payment of SAR Amount
 
Upon the exercise of an SAR, a Participant shall be entitled to receive payment
in an amount determined by multiplying: (a) the difference between the Fair
Market Value of the Common Stock on the date of exercise over the grant price of
the SAR by (b) the number of shares with respect to which the SAR is exercised.
At the discretion of the Committee as set forth in the instrument evidencing the
Award, the payment upon exercise of an SAR may be in cash, in shares, in some
combination thereof or in any other manner approved by the Committee in its sole
discretion.
 
SECTION 10. STOCK AWARDS, RESTRICTED STOCK AND STOCK UNITS
 
10.1 Grant of Stock Awards, Restricted Stock and Stock Units
 
The Committee may grant Stock Awards, Restricted Stock and Stock Units on such
terms and conditions and subject to such repurchase or forfeiture restrictions,
if any, which may be based on continuous employment or service with the Company
or a Related Company or the achievement of any performance goals, as the
Committee shall determine in its sole discretion, which terms, conditions and
restrictions shall be set forth in the instrument evidencing the Award.
 
10.2 Vesting of Restricted Stock and Stock Units
 
Upon the satisfaction of any terms, conditions and restrictions prescribed with
respect to Restricted Stock or Stock Units, or upon a Participant’s release from
any terms, conditions and restrictions on Restricted Stock or Stock Units, as
determined by the Committee (a) the shares of Restricted Stock covered by each
Award of Restricted Stock shall become freely transferable by the Participant,
and (b) Stock Units shall be paid in shares of Common Stock or, if set forth in
the instrument evidencing the Awards, in cash or a combination of cash and
shares of Common Stock. Any fractional shares subject to such Awards shall be
paid to the Participant in cash.
 
SECTION 11. PERFORMANCE AWARDS
 
11.1 Performance Shares
 
The Committee may grant Awards of Performance Shares, designate the Participants
to whom Performance Shares are to be awarded and determine the number of
Performance Shares and the terms and conditions of each such Award. Performance
Shares shall consist of a unit valued by reference to a designated number of
shares of Common Stock, the value of which may be paid to the Participant by
delivery of shares of Common Stock or, if set forth in the instrument evidencing
the Award, of such property as the Committee shall determine, including, without
limitation, cash, shares of Common Stock, other property, or any combination
thereof, upon the attainment of performance goals, as established by the
Committee, and other terms and conditions specified by the Committee. The amount
to be paid under an Award of Performance Shares may be adjusted on the basis of
such further consideration as the Committee shall determine in its sole
discretion.
 
11.2 Performance Units
 
The Committee may grant Awards of Performance Units, designate the Participants
to whom Performance Units are to be awarded and determine the number of
Performance Units and the terms and conditions of each such Award. Performance
Units shall consist of a unit valued by reference to a designated amount of
property other than shares of Common Stock, which value may be paid to the
Participant by delivery of such property as the Committee shall determine,
including, without limitation, cash, shares of Common Stock, other property, or
any combination thereof, upon the attainment of performance goals, as
established by the Committee, and other terms and conditions specified by the
Committee. The amount to be paid under an Award of Performance Units may be
adjusted on the basis of such further consideration as the Committee shall
determine in its sole discretion.
 
SECTION 12. OTHER STOCK OR CASH-BASED AWARDS
 
Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives
denominated in cash, shares of Common Stock or other property under the Plan,
which incentives may be paid to the Participant by delivery of such property as
the Committee shall determine, including, without limitation, cash, shares of
Common Stock, other property, or any combination thereof, subject to the terms
and conditions specified by the Committee.
 
SECTION 13. WITHHOLDING
 
(a) The Company or any Related Company may require the Participant to pay to the
Company or any Related Company, as applicable, the amount of (i) any taxes that
the Company or any Related Company is required by applicable federal, state,
local or foreign law to withhold with respect to the grant, vesting or exercise
of an Award (“tax withholding obligations”) and (ii) any amounts due from the
Participant to the Company or to any Related Company (“other obligations”).
Notwithstanding any other provision of the Plan to the contrary, the Company
shall not be required to issue any shares of Common Stock or otherwise settle an
Award under the Plan until such tax withholding obligations and other
obligations are satisfied.
 
(b) The Committee may permit or require a Participant to satisfy all or part of
the Participant’s tax withholding obligations and other obligations by
(i) paying cash to the Company or a Related Company, as applicable (ii) having
the Company or a Related Company, as applicable, withhold an amount from any
cash amounts otherwise due or to become due from the Company or a Related
Company, as applicable, to the Participant, (iii) having the Company withhold a
number of shares of Common Stock that would otherwise be issued to the
Participant (or become vested, in the case of Restricted Stock) having a Fair
Market Value equal to the tax withholding obligations and other obligations, or
(iv) surrendering a number of shares of Common Stock the Participant already
owns having a value equal to the tax withholding obligations and other
obligations. The value of the shares so withheld or tendered may not exceed the
employer’s minimum required tax withholding rate.
 
SECTION 14. ASSIGNABILITY
 
No Award or interest in an Award may be sold, assigned, pledged (as collateral
for a loan or as security for the performance of an obligation or for any other
purpose) or transferred by a Participant or made subject to attachment or
similar proceedings otherwise than by will or by the applicable laws of descent
and distribution, except to the extent the Participant designates one or more
beneficiaries on a Company-approved form who may exercise the Award or receive
payment under the Award after the Participant’s death. During a Participant’s
lifetime, an Award may be exercised only by the Participant. Notwithstanding the
foregoing and to the extent permitted by Section 422 of the Code, the Committee,
in its sole discretion, may permit a Participant to assign or transfer an Award
subject to such terms and conditions as the Committee shall specify.
 
SECTION 15. ADJUSTMENTS
 
15.1 Adjustment of Shares
 
In the event that, at any time or from time to time, a stock dividend, stock
split, spin-off, combination or exchange of shares, recapitalization, merger,
consolidation, distribution to stockholders other than a normal cash dividend,
or other change in the Company’s corporate or capital structure results in
(i) the outstanding shares of Common Stock, or any securities exchanged therefor
or received in their place, being exchanged for a different number or kind of
securities of the Company or (ii) new, different or additional securities of the
Company or any other company being received by the holders of shares of Common
Stock, or in the event of an extraordinary cash dividend, then the Committee
shall make proportional adjustments in (1) the maximum number and kind of
securities available for issuance under the Plan; (2) the maximum number and
kind of securities issuable as Incentive Stock Options as set forth in
Section 4.2; (3) the maximum numbers and kind of securities set forth in
Section 4.3 and Section 16.3; and (4) the number and kind of securities that are
subject to any outstanding Award and/or the per share price of such securities.
The determination by the Committee, as to the terms of any of the foregoing
adjustments shall be conclusive and binding.
 
Notwithstanding the foregoing provisions of this Section 15.1, the issuance by
the Company of shares of stock of any class, or securities convertible into
shares of stock of any class, for cash or property, or for labor or services
rendered, either upon direct sale or upon the exercise of rights or warrants to
subscribe therefor, or upon conversion of shares or obligations of the Company
convertible into such shares or other securities, shall not affect, and no
adjustment by reason thereof shall be made with respect to, outstanding Awards.
Also notwithstanding the foregoing, a dissolution or liquidation of the Company
or a Change in Control or Significant Operating Unit Transaction shall not be
governed by this Section 15.1 but shall be governed by Sections 15.2, 15.3 and
15.4, respectively.
 
15.2 Dissolution or Liquidation
 
To the extent not previously exercised or settled, and unless otherwise
determined by the Committee in its sole discretion, Awards shall terminate
immediately prior to the dissolution or liquidation of the Company. To the
extent a vesting condition, forfeiture provision or repurchase right applicable
to an Award has not been waived by the Committee, the Award shall be forfeited
immediately prior to the consummation of the dissolution or liquidation.
 
15.3 Change in Control
 
Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Change in Control:
 
(a) If the Change of Control is a Company Transaction in which Awards, other
than Performance Shares, Performance Units or other performance-based Awards,
could be converted, assumed, substituted for or replaced by the Successor
Company, then, if and to the extent that the Successor Company converts,
assumes, substitutes or replaces an Award, the vesting restrictions and/or
forfeiture provisions applicable to such Award shall not be accelerated or
lapse, and all such vesting restrictions and/or forfeiture provisions shall
continue with respect to any shares of the Successor Company or other
consideration that may be received with respect to such Award. If and to the
extent that such Awards are not converted, assumed, substituted for or replaced
by the Successor Company, such Awards shall become fully vested and exercisable
or payable, and all applicable restrictions or forfeiture provisions shall
lapse, immediately prior to the Change of Control and such Awards shall
terminate at the effective time of the Change of Control.
 
If the Change of Control is not a Company Transaction in which Awards, other
than Performance Shares, Performance Units or other performance-based Awards,
could be converted, assumed, substituted for or replaced by the Successor
Company, all outstanding Awards, other than Performance Shares, Performance
Units or other performance-based Awards, shall become fully vested and
exercisable or payable, and all applicable restrictions or forfeiture provisions
shall lapse, immediately prior to the Change of Control and shall terminate at
the effective time of the Change of Control.
 
For the purposes of this Section 15.3(a), an Award shall be considered
converted, assumed, substituted for or replaced by the Successor Company if
following the Company Transaction the option or right confers the right to
purchase or receive, for each share of Common Stock subject to the Award
immediately prior to the Company Transaction, the consideration (whether stock,
cash or other securities or property) received in the Company Transaction by
holders of Common Stock for each share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the Company
Transaction is not solely common stock of the Successor Company, the Committee
may, with the consent of the Successor Company, provide for the consideration to
be received pursuant to the Award, for each share of Common Stock subject
thereto, to be solely common stock of the Successor Company substantially equal
in fair market value to the per share consideration received by holders of
Common Stock in the Company Transaction. The determination of such substantial
equality of value of consideration shall be made by the Committee, and its
determination shall be conclusive and binding.
 
(b) All Performance Shares, Performance Units or other performance-based Awards
earned and outstanding as of the date the Change in Control is determined to
have occurred and for which the payout level has been determined shall be
payable in full in accordance with the payout schedule pursuant to the
instrument evidencing the Award. Any remaining outstanding Performance Shares,
Performance Units or other performance-based Awards (including any applicable
performance period) for which the payout level has not been determined shall be
prorated at the target payout level up to and including the date of such Change
in Control and shall be payable accordance with the payout schedule pursuant to
the instrument evidencing the Award. Any existing deferrals or other
restrictions not waived by the Committee in its sole discretion shall remain in
effect.
 
(c) Notwithstanding the foregoing, the Committee, in its sole discretion, may
instead provide in the event of a Change in Control that is a Company
Transaction that a Participant’s outstanding Awards shall terminate upon or
immediately prior to such Company Transaction and that such Participant shall
receive, in exchange therefor, a cash payment equal to the amount (if any) by
which (x) the value of the per share consideration received by holders of Common
Stock in the Company Transaction, or, in the event the Company Transaction is
one of the transactions listed under subsection (c) in the definition of Company
Transaction or otherwise does not result in direct receipt of consideration by
holders of Common Stock, the value of the deemed per share consideration
received, in each case as determined by the Committee in its sole discretion,
multiplied by the number of shares of Common Stock subject to such outstanding
Awards (to the extent then vested and exercisable or whether or not then vested
and exercisable, as determined by the Committee in its sole discretion) exceeds
(y) if applicable, the respective aggregate exercise price or grant price for
such Awards.
 
(d) For the avoidance of doubt, nothing in this Section 15.3 requires all
outstanding Awards to be treated similarly.
 
15.4 Significant Operating Unit Transaction.
 
Notwithstanding any other provision of the Plan to the contrary, unless the
Committee shall determine otherwise in the instrument evidencing the Award or in
a written employment, services or other agreement between the Participant and
the Company or a Related Company, in the event of a Significant Operating Unit
Transaction, the Committee shall have the discretion to determine the effect
upon an Award held by a Participant who is employed by, or providing services
to, the Significant Operating Unit that is the subject of the Significant
Operating Unit Transaction, including but not limited to:
 
(a) arranging for the conversion, assumption, substitution for or replacement of
an Award by the Successor Company;
 
(b) providing for the acceleration or extension of any time periods, or the
waiver of any other conditions, relating to the vesting, exercise, payment or
distribution of an Award so that an Award of a Participant who has a Termination
of Service as a result of the Significant Operating Unit Transaction may
continue to vest, become vested and exercisable, paid or distributed in part or
in full,
and in connection therewith the Committee may (i) provide for an extended period
to exercise an Option or Stock Appreciation Right (not to exceed the original
term of the Option or Stock Appreciation Right) and (ii) determine the level of
attainment of any applicable performance goals; and
 
(c) provide that an Award shall terminate upon or immediately prior to the
Significant Operating Unit Transaction and that such Participant shall receive,
in exchange therefor, a cash payment of substantial equivalent value as shall be
determined by the Committee in its sole discretion, whose determination shall be
conclusive and binding.
 
(d) For the avoidance of doubt, nothing in this Section 15.4 requires all
outstanding Awards to be treated similarly.
 
15.5 Further Adjustment of Awards
 
Subject to Sections 15.2, 15.3 and 15.4, the Committee shall have the
discretion, exercisable at any time before a sale, merger, consolidation,
reorganization, liquidation, dissolution or change of control of the Company, as
defined by the Committee, to take such further action as it determines to be
necessary or advisable with respect to Awards. Such authorized action may
include (but shall not be limited to) establishing, amending or waiving the
type, terms, conditions or duration of, or restrictions on, Awards so as to
provide for earlier, later, extended or additional time for exercise, lifting
restrictions and other modifications, and the Committee may take such actions
with respect to all Participants, to certain categories of Participants or only
to individual Participants. The Committee may take such action before or after
granting Awards to which the action relates and before or after any public
announcement with respect to such sale, merger, consolidation, reorganization,
liquidation, dissolution or change of control that is the reason for such
action.
 
15.6 No Limitations
 
The grant of Awards shall in no way affect the Company’s right to adjust,
reclassify, reorganize or otherwise change its capital or business structure or
to merge, consolidate, dissolve, liquidate or sell or transfer all or any part
of its business or assets.
 
15.7 No Fractional Shares
 
In the event of any adjustment in the number of shares covered by any Award,
each such Award shall cover only the number of full shares resulting from such
adjustment, and any fractional shares resulting from such adjustment shall be
disregarded.
 
15.8 Section 409A
 
Notwithstanding any other provision of the Plan to the contrary, (a) any
adjustments made pursuant to this Section 15 to Awards that are considered
“deferred compensation” within the meaning of Section 409A shall be made in
compliance with the requirements of Section 409A and (b) any adjustments made
pursuant to this Section 15 to Awards that are not considered “deferred
compensation” subject to Section 409A shall be made in such a manner as to
ensure that after such adjustment the Awards either (i) continue not to be
subject to Section 409A or (ii) comply with the requirements of Section 409A.
 
SECTION 16. CODE SECTION 162(m) PROVISIONS
 
Notwithstanding any other provision of the Plan to the contrary, if the
Committee determines, at the time Awards are granted to a Participant who is, or
is likely to be as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee, then the
Committee may provide that this Section 16 is applicable to such Award.
 
16.1 Performance Criteria
 
If an Award is subject to this Section 16, then the lapsing of restrictions
thereon and the distribution of cash, shares of Common Stock or other property
pursuant thereto, as applicable, shall be subject to the achievement of one or
more objective performance goals established by the Committee, which shall be
based on the attainment of specified levels of one of or any combination of the
following “performance criteria” for the Company as a whole or any business unit
of the Company, as reported or calculated by the Company: cash flows (including,
but not limited to, operating cash flow, free cash flow or cash flow return on
capital); working capital; earnings per share; book value per share; operating
income (including or excluding depreciation, amortization, extraordinary items,
restructuring charges or other expenses); revenues; operating margins; return on
assets; return on equity; debt; debt plus equity; market or economic value
added; stock price appreciation; total stockholder return; cost control;
strategic initiatives; market share; net income; return on invested capital;
improvements in capital structure; or customer satisfaction, employee
satisfaction, services performance, subscriber, cash management or asset
management metrics (together, the “Performance Criteria”).
 
Such performance goals also may be based on the achievement of specified levels
of Company performance (or performance of an applicable affiliate or business
unit of the Company) under one or more of the Performance Criteria described
above relative to the performance of other corporations. Such performance goals
shall be set by the Committee within the time period prescribed by, and shall
otherwise comply with the requirements of, Section 162(m) of the Code, or any
successor provision thereto, and the regulations thereunder.
 
The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results, (iv) any reorganization and
restructuring programs, (v) extraordinary, unusual and/or non-recurring items of
gain or loss, that in all of the foregoing the Company identifies in its audited
financial statements, including notes to the financial statements, or the
Management’s Discussion and Analysis section of the Company’s periodic reports,
(vi) acquisitions or divestitures, (vii) foreign exchange gains and losses,
(viii) gains and losses on asset sales, and (ix) impairments. To the extent such
inclusions or exclusions affect Awards to Covered Employees, they shall be
prescribed in a form that satisfies the requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.
 
16.2 Adjustment of Awards
 
Notwithstanding any provision of the Plan other than Section 15, with respect to
any Award that is subject to this Section 16, the Committee may adjust
downwards, but not upwards, the amount payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance goals
except in the case of the death or disability of the Covered Employee.
 
16.3 Limitations
 
Subject to adjustment from time to time as provided in Section 15.1, no Covered
Employee may be granted Awards, other than Performance Units or other Awards
denominated in cash or other property subject to this Section 16 in any calendar
year period with respect to more than 1,500,000 shares of Common Stock for such
Awards, except that the Company may make additional one-time grants of such
Awards for up to 1,500,000 shares to newly hired or newly promoted individuals,
and the maximum dollar value payable with respect to Performance Units or other
Awards denominated in cash or other property, subject to this Section 16 granted
to any Covered Employee in any one calendar year is $3,000,000.
 
The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 16 as it may deem necessary or appropriate to ensure
that such Awards satisfy all requirements for “performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code, or any successor
provision thereto.
 
SECTION 17. AMENDMENT AND TERMINATION
 
17.1 Amendment, Suspension or Termination
 
The Board or the Compensation Committee may amend, suspend or terminate the Plan
or any portion of the Plan at any time and in such respects as it shall deem
advisable; provided, however, that, to the extent required by applicable law,
regulation or stock exchange rule, stockholder approval shall be required for
any amendment to the Plan; and provided, further, that any amendment that
requires stockholder approval may be made only by the Board. Subject to
Section 17.3, the Committee may amend the terms of any outstanding Award,
prospectively or retroactively.
 
17.2 Term of the Plan
 
Unless sooner terminated as provided herein, the Plan shall terminate ten years
from the Effective Date. After the Plan is terminated, no future Awards may be
granted, but Awards previously granted shall remain outstanding in accordance
with their applicable terms and conditions and the Plan’s terms and conditions.
 
17.3 Consent of Participant
 
The amendment, suspension or termination of the Plan or a portion thereof or the
amendment of an outstanding Award shall not, without the Participant’s consent,
materially adversely affect any rights under any Award theretofore granted to
the Participant under the Plan. Any change or adjustment to an outstanding
Incentive Stock Option shall not, without the consent of the Participant, be
made in a manner so as to constitute a “modification” that would cause such
Incentive Stock Option to fail to continue to qualify as an Incentive Stock
Option. Notwithstanding the foregoing, any adjustments made pursuant to
Section 15 shall not be subject to these restrictions.
 
SECTION 18. GENERAL
 
18.1 No Individual Rights
 
No individual or Participant shall have any claim to be granted any Award under
the Plan, and the Company has no obligation for uniformity of treatment of
Participants under the Plan.
 
Furthermore, nothing in the Plan or any Award granted under the Plan shall be
deemed to constitute an employment contract or confer or be deemed to confer on
any Participant any right to continue in the employ of, or to continue any other
relationship with, the Company or any Related Company or limit in any way the
right of the Company or any Related Company to terminate a Participant’s
employment or other relationship at any time, with or without cause.
 
18.2 Issuance of Shares
 
(a) Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under the Plan or make
any other distribution of benefits under the Plan unless, in the opinion of the
Company’s counsel, such issuance, delivery or distribution would comply with all
applicable laws (including, without limitation, the requirements of the
Securities Act or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.
 
(b) The Company shall be under no obligation to any Participant to register for
offering or resale or to qualify for exemption under the Securities Act, or to
register or qualify under the laws of any state or foreign jurisdiction, any
shares of Common Stock, security or interest in a security paid or issued under,
or created by, the Plan, or to continue in effect any such registrations or
qualifications if made.
 
(c) As a condition to the exercise of an Option or any other receipt of Common
Stock pursuant to an Award under the Plan, the Company may require (i) the
Participant to represent and warrant at the time of any such exercise or receipt
that such shares are being purchased or received only for the Participant’s own
account and without any present intention to sell or distribute such shares and
(ii) such other action or agreement by the Participant as may from time to time
be necessary to comply with the federal, state and foreign securities laws. At
the option of the Company, a stop-transfer order against any such shares may be
placed on the official stock books and records of the Company, and a legend
indicating that such shares may not be pledged, sold or otherwise transferred,
unless an opinion of counsel is provided (concurred in by counsel for the
Company) stating that such transfer is not in violation of any applicable law or
regulation, may be stamped on stock certificates to ensure exemption from
registration. The Committee may also require the Participant to execute and
deliver to the Company a purchase agreement or such other agreement as may be in
use by the Company at such time that describes certain terms and conditions
applicable to the shares.
 
(d) To the extent the Plan or any instrument evidencing an Award provides for
issuance of stock certificates to reflect the issuance of shares of Common
Stock, the issuance may be effected on a noncertificated basis, to the extent
not prohibited by applicable law or the applicable rules of any stock exchange.
 
18.3 Indemnification
 
Each person who is or shall have been a member of the Board, or a committee
appointed by the Board, or an officer of the Company to whom authority was
delegated in accordance with Section 3, shall be indemnified and held harmless
by the Company against and from any loss, cost, liability or expense that may be
imposed upon or reasonably incurred by such person in connection with or
resulting from any claim, action, suit or proceeding to which such person may be
a party or in which such person may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
such person in settlement thereof, with the Company’s approval, or paid by such
person in satisfaction of any judgment in any such claim, action, suit or
proceeding against such person; provided, however, that such person shall give
the Company an opportunity, at its own expense, to handle and defend the same
before such person undertakes to handle and defend it on such person’s own
behalf, unless such loss, cost, liability or expense is a result of such
person’s own willful misconduct or except as expressly provided by statute.
 
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such person may be entitled under the
Company’s certificate of incorporation or bylaws, as a matter of law, or
otherwise, or of any power that the Company may have to indemnify or hold
harmless.
 
18.4 No Rights as a Stockholder
 
Unless otherwise provided by the Committee or in the instrument evidencing the
Award or in a written employment, services or other agreement, no Award, other
than a Stock Award or Restricted Stock Award, shall entitle the Participant to
any cash dividend, voting or other right of a stockholder unless and until the
date of issuance under the Plan of the shares that are the subject of such
Award.
 
18.5 Section 409A
 
(a) General.    This Plan and Awards granted under this Plan are intended to be
exempt from the requirements of Section 409A to the maximum extent possible,
whether pursuant to the short-term deferral exception described in
Treasury Regulation section 1.409A-1(b)(4), the exclusion applicable to stock
options and certain other equity-based compensation under Treasury Regulation
section 1.409A-1(b)(5), or otherwise. To the extent Section 409A is applicable
to this Plan or any Award granted under this Plan, it is intended that this Plan
and any Awards granted under this Plan comply with the deferral, payout and
other limitations and restrictions imposed under Section 409A. Notwithstanding
any other provision of this Plan or any Award granted under this Plan to the
contrary, this Plan and any Award granted under this Plan shall be interpreted,
operated and administered in a manner consistent with such intentions.
 
(b) Separation from Service; Six Month Delay.    Without limiting the generality
of the foregoing, and notwithstanding any other provision of this Plan or any
Award granted under this Plan to the contrary, with respect to any payments and
benefits under this Plan or any Award granted under this Plan to which
Section 409A applies, all references in this Plan or any Award granted under
this Plan to the termination of the Participant’s employment or service are
intended to mean the Participant’s “separation from service,” within the meaning
of Section 409A(a)(2)(A)(i). In addition, if the Participant is a “specified
employee,” within the meaning of Section 409A, then to the extent necessary to
avoid subjecting the Participant to the imposition of any additional tax under
Section 409A, amounts that would otherwise be payable under this Plan or any
Award granted under this Plan during the six-month period immediately following
the Participant’s “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i), shall not be paid to the Participant during such
period, but shall instead be accumulated and paid to the Participant (or, in the
event of the Participant’s death, the Participant’s estate) in a lump sum on the
first business day after the earlier of the date that is six months following
the Participant’s separation from service or the Participant’s death.
 
(c) Unilateral Amendment.    Notwithstanding any other provision of this Plan to
the contrary, the Committee, to the extent it deems necessary or advisable in
its sole discretion, reserves the right, but shall not be required, to
unilaterally amend or modify this Plan and any Award granted under this Plan so
that the Award qualifies for exemption from or complies with Section 409A;
provided that the Committee makes no undertaking to preclude Section 409A from
applying to Awards granted under this Plan.
 
(d) No Guarantee of Tax Treatment.    Notwithstanding any provision of this Plan
to the contrary, the Company does not guarantee to any Participant or any other
person(s) with an interest in an Award that (i) any Award intended to be exempt
from Section 409A shall be so exempt, (ii) any Award intended to comply with
Section 409A shall so comply, or (iii) any Award shall otherwise receive a
specific tax treatment under any other applicable tax law, nor in any such case
will the Company or any affiliate be required to indemnify, defend or hold
harmless any individual with respect to the tax consequences of any Award.
 
18.6 Participants in Other Countries or Jurisdictions
 
Without amending the Plan, the Committee may grant Awards to Eligible Persons
who are foreign nationals on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to foster and promote achievement of the purposes of the Plan and
shall have the authority to adopt such modifications, procedures, subplans and
the like as may be necessary or desirable to comply with provisions of the laws
or regulations of other countries or jurisdictions in which the Company or any
Related Company may operate or have employees to ensure the viability of the
benefits from Awards granted to Participants employed in such countries or
jurisdictions, meet the requirements that permit the Plan to operate in a
qualified or tax-efficient manner, comply with applicable foreign laws or
regulations and meet the objectives of the Plan.
 
18.7 No Trust or Fund
 
The Plan is intended to constitute an “unfunded” plan. Nothing contained herein
shall require the Company to segregate any monies or other property, or shares
of Common Stock, or to create any trusts, or to make any special deposits for
any immediate or deferred amounts payable to any Participant, and no Participant
shall have any rights that are greater than those of a general unsecured
creditor of the Company.
 
18.8 Successors
 
All obligations of the Company under the Plan with respect to Awards shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all the business and/or assets of the
Company.
 
18.9 Severability
 
If any provision of the Plan or any Award is determined to be invalid, illegal
or unenforceable in any jurisdiction, or as to any person, or would disqualify
the Plan or any Award under any law deemed applicable by the Committee, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be so construed or deemed amended without, in the Committee’s
determination, materially altering the intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction, person or Award, and the
remainder of the Plan and any such Award shall remain in full force and effect.
 
18.10 Choice of Law and Venue
 
The Plan, all Awards granted thereunder and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Delaware without
giving effect to principles of conflicts of law. Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Delaware.
 
18.11 Legal Requirements
 
The granting of Awards and the issuance of shares of Common Stock under the Plan
are subject to all applicable laws, rules and regulations and to such approvals
by any governmental agencies or national securities exchanges as may be
required.
 
18.12 Recoupment
 
Awards shall be subject to the requirements of (i) Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations
thereunder, (ii) similar rules under the laws of any other jurisdiction,
(iii) any compensation recovery or clawback policies adopted by the Company to
implement any such requirements or (iv) any other compensation recovery or
clawback policies as may be adopted from time to time by the Company, all to the
extent determined by the Committee in its discretion to be applicable to a
Grantee.
 
SECTION 19. EFFECTIVE DATE
 
The effective date (the “Effective Date”) is the date on which the Plan is
approved by the stockholders of the Company. If the stockholders of the Company
do not approve the Plan within 12 months after the Board’s adoption of the Plan,
any Incentive Stock Options granted under the Plan will be treated as
Nonqualified Stock Options.
 
APPENDIX A TO BLUCORA, INC. 2015 INCENTIVE PLAN
 
DEFINITIONS
 
As used in the Plan,
 
“Acquired Entity” means any entity acquired by the Company or a Related Company
or with which the Company or a Related Company merges or combines.
 
“Award” means any Option, Stock Appreciation Right, Stock Award, Restricted
Stock, Stock Unit, Performance Share, Performance Unit, cash-based award or
other incentive payable in cash or in shares of Common Stock as may be
designated by the Committee from time to time.
 
“Board” means the Board of Directors of the Company.
 
“Cause,” unless otherwise defined in the instrument evidencing an Award or in a
written employment, services or other agreement between the Participant and the
Company or a Related Company, means dishonesty, fraud, serious or willful
misconduct, unauthorized use or disclosure of confidential information or trade
secrets, or conduct prohibited by law (except minor violations), in each case as
determined by the Company’s General Counsel or, in the case of directors and
executive officers, the Compensation Committee, whose determination shall be
conclusive and binding.
 
“Change in Control,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means the
occurrence of any of the following events:
 
(a) an acquisition by any Entity of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (1) the
number of then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”), provided,
however, that the following acquisitions shall not constitute a Change in
Control: (i) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege where the
security being so converted was not acquired directly from the Company by the
party exercising the conversion privilege, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Related Company, or (iv) an acquisition by
any Entity pursuant to a transaction that meets the conditions of clauses (i),
(ii) and (iii) set forth in the definition of Company Transaction;
 
(b) a change in the composition of the Board during any two-year period such
that the individuals who, as of the beginning of such two-year period,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that for purposes of this
definition, any individual who becomes a member of the Board subsequent to the
beginning of the two-year period, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of
those individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; and
provided further, however, that any such individual whose initial assumption of
office occurs as a result of or in connection with an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of an
Entity other than the Board shall not be considered a member of the Incumbent
Board; or
 
(c) consummation of a Company Transaction.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Committee” has the meaning set forth in Section 3.1.
 
“Common Stock” means the common stock par value $0.0001 per share, of the
Company.
 
“Company ” means Blucora, Inc., a Delaware corporation.
 
“Company Transaction,” unless the Committee determines otherwise with respect to
an Award at the time the Award is granted or unless otherwise defined for
purposes of an Award in a written employment, services or other agreement
between the Participant and the Company or a Related Company, means consummation
of:
 
(a) a merger or consolidation of the Company with or into any other company;
 
(b) a sale in one transaction or a series of transactions undertaken with a
common purpose of all of the Company’s outstanding voting securities; or
 
(c) a sale, lease, exchange or other transfer in one transaction or a series of
related transactions undertaken with a common purpose of all or substantially
all of the Company’s assets,
 
excluding, however, in each case, a transaction pursuant to which
 
(i) the Entities who are the beneficial owners of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Company Transaction will beneficially own, directly or indirectly, at least 50%
of the outstanding shares of common stock, and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, of the Successor Company in substantially the same proportions as
their ownership, immediately prior to such Company Transaction, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities;
 
(ii) no Entity (other than the Company, any employee benefit plan (or related
trust) of the Company, a Related Company or a Successor Company) will
beneficially own, directly or indirectly, 40% or more of, respectively, the
outstanding shares of common stock of the Successor Company or the combined
voting power of the outstanding voting securities of the Successor Company
entitled to vote generally in the election of directors unless such ownership
resulted solely from ownership of securities of the Company prior to the Company
Transaction; and
 
(iii) individuals who were members of the Incumbent Board will immediately after
the consummation of the Company Transaction constitute at least a majority of
the members of the board of directors of the Successor Company.
 
Where a series of transactions undertaken with a common purpose is deemed to be
a Company Transaction, the date of such Company Transaction shall be the date on
which the last of such transactions is consummated.
 
“Compensation Committee” means the Compensation Committee of the Board.
 
“Covered Employee” means a “covered employee” as that term is defined for
purposes of Section 162(m)(3) of the Code or any successor provision.
 
“Disability ,” unless otherwise defined by the Committee for purposes of the
Plan in the instrument evidencing an Award or in a written employment, services
or other agreement between the Participant and the Company or a Related Company,
means a mental or physical impairment of the Participant that is expected to
result in death or that has lasted or is expected to last for a continuous
period of 12 months or more and that causes the Participant to be unable to
perform his or her material duties for the Company or a Related Company and to
be engaged in any substantial gainful activity, in each case as determined by
the Company’s Chief Counsel or, in the case of directors and executive officers,
the Compensation Committee, whose determination shall be conclusive and binding.
 
“Effective Date” has the meaning set forth in Section 20.
 
“Eligible Person” means any person eligible to receive an Award as set forth in
Section 5.
 
“Entity ” means any individual, entity or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
 
“Fair Market Value” means the closing price for the Common Stock on any given
date during regular trading, or if not trading on that date, such price on the
last preceding date on which the Common Stock was traded, unless determined
otherwise by the Committee using such methods or procedures as it may establish.
 
“Grant Date” means the later of (a) the date on which the Committee completes
the corporate action authorizing the grant of an Award or such later date
specified by the Committee and (b) the date on which all conditions precedent to
an Award have been satisfied, provided that conditions to the exercisability or
vesting of Awards shall not defer the Grant Date.
 
“Incentive Stock Option” means an Option granted with the intention that it
qualify as an “incentive stock option” as that term is defined for purposes of
Section 422 of the Code or any successor provision.
 
“Incumbent Board” has the meaning set forth in the definition of “Change of
Control.”
 
“Nonemployee Director” means any member of the Board who is not an employee of
the Company.
 
“Nonqualified Stock Option” means an Option other than an Incentive Stock
Option.
 
“Option” means a right to purchase Common Stock granted under Section 7.
 
“Option Expiration Date” means the last day of the maximum term of an Option.
 
“Outstanding Company Common Stock” has the meaning set forth in the definition
of “Change in Control.”
 
“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change in Control.”
 
“Parent Company” means a company or other entity which as a result of a Company
Transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries.
 
“Participant” means any Eligible Person to whom an Award is granted.
 
“Performance Award” means an Award of Performance Shares or Performance Units
granted under Section 11.
 
“Performance Criteria” has the meaning set forth in Section 16.1.
 
“Performance Share” means an Award of units denominated in shares of Common
Stock granted under Section 11.1.
 
“Performance Unit” means an Award of units denominated in cash or property other
than shares of Common Stock granted under Section 11.2.
 
“Plan ” means the Blucora, Inc. 2015 Incentive Plan.
 
“Prior Plan” has the meaning set forth in Section 4.1(b).
 
“Related Company” means any entity that is directly or indirectly controlled by,
in control of or under common control with the Company.
 
“Restricted Stock” means an Award of shares of Common Stock granted under
Section 10, the rights of ownership of which are subject to restrictions
prescribed by the Committee.
 
“Restricted Stock Unit” means a Stock Unit subject to restrictions prescribed by
the Committee.
 
“Retirement,” unless otherwise defined in the instrument evidencing the Award or
in a written employment, services or other agreement between the Participant and
the Company or a Related Company, means “Retirement” as defined for purposes of
the Plan by the Committee or the Company’s General Counsel or, if not so
defined, means Termination of Service on or after the date the Participant
reaches “normal retirement age,” as that term is defined in Section 411(a)(8) of
the Code.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Section 409A” means Section 409A of the Code.
 
“Significant Operating Unit” means a Related Company that is designated by the
Committee or the Successor Company from time to time as a Significant Operating
Unit for purposes of the Plan.
 
“Significant Operating Unit Transaction” means a merger or consolidation of a
Significant Operating Unit with or into any other company, entity or person or a
sale or disposition by the Company, in one transaction or a series of related
transactions, of all or substantially all the Operating Unit’s assets (a
“Transaction”), other than a Transaction with a subsidiary or another
corporation or other entity that is controlled by the Company.
 
“Stock Appreciation Right” or “SAR” means a right granted under Section 9.1 to
receive the excess of the Fair Market Value of a specified number of shares of
Common Stock over the grant price.
 
“Stock Award” means an Award of shares of Common Stock granted under Section 10,
the rights of ownership of which are not subject to restrictions prescribed by
the Committee.
 
“Stock Unit” means an Award denominated in units of Common Stock granted under
Section 10.
 
“Substitute Awards” means Awards granted or shares of Common Stock issued by the
Company in substitution or exchange for awards previously granted by an Acquired
Entity.
 
“Successor Company” means the surviving company, the successor company or Parent
Company, as applicable, in connection with a Company Transaction or the company
or other entity which as a result of a Significant Operating Unit Transaction
owns the Significant Operating Unit or all or substantially all of the
Significant Operating Unit’s shares or assets either directly or through one or
more subsidiaries.
 
“Termination of Service,” unless the Committee shall determine otherwise in the
instrument evidencing the Award or in a written employment, services or other
agreement between the Participant and the Company or a Related Company, means a
termination of employment or service relationship with the Company or a Related
Company for any reason, whether voluntary or involuntary, including by reason of
death, Disability or Retirement. Any question as to whether and when there has
been a Termination of Service for the purposes of an Award and the cause of such
Termination of Service shall be determined by the Company’s General Counsel or,
with respect to directors and executive officers, by the Compensation Committee,
whose determination shall be conclusive and binding. Transfer of a Participant’s
employment or service relationship between the Company and any Related Company
shall not be considered a Termination of Service for purposes of an Award.
Unless the Committee determines otherwise, a Termination of Service shall be
deemed to occur if the Participant’s employment or service relationship is with
an entity that has ceased to be a Related Company. A Participant’s change in
status from an employee of the Company or a Related Company to a nonemployee
director, consultant, advisor, or independent contractor of the Company or a
Related Company or a change in status from a nonemployee director, consultant,
advisor or independent contractor of the Company or a Related Company to an
employee of the Company or a Related Company, shall not be considered a
Termination of Service.
 
“Vesting Commencement Date” means the Grant Date or such other date selected by
the Committee as the date from which an Award begins to vest.





A-1